Citation Nr: 1622960	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an extraschedular evaluation for PTSD.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to July 1970 and from July 1971 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD.  

VA is required to consider entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) when a Veteran seeks an increased rating for a service-connected disability if TDIU is expressly raised by the Veteran or raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability has been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeals period, the Veteran's PTSD was manifested by symptoms that included difficulties in his depressed mood, re-experiencing his traumatic in-service stressors, including nightmares; anger and irritability; social isolation and avoidance; emotional numbing; and problems with memory, resulting in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in April 2011.

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.

II.  Increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran was afforded a VA PTSD examination in May 2011.  He indicated that he was close to his two daughters.  His youngest daughter lived with him and oldest lived nearby.  He reported that he did a lot of work with "Disabled American Veterans" and the "Veterans of Foreign Wars", helping Veterans submit claims for their disability. He was socially active in church. He stated that he did not want any close friends.  He was close to his brother; speaking to him every other week and visiting once or twice per year.  He attended the annual family reunion.  He indicated that he was dating someone, and saw her once a week and talked with her regularly.  He stated that although she wanted to get married, he did not want to marry again.  He indicated that he enjoyed bowling, but had stopped when his knees started to bother him. He had stopped golfing, when his wife passed away.  He enjoyed working on his property, hunting and fishing, but physical problems had limited his activity level.  He had no history of suicide attempts, violence, or assaults.  The examiner found that the Veteran had mild to moderate psychosocial impairment.  Upon examination, the Veteran was appropriately dressed, his speech was unremarkable, and he was cooperative.  His affect was appropriate, and tearful at times, and his mood was dysphoric.  His attention was intact, and he was oriented to person, time, and place.  Thought process and content were unremarkable.  He had no delusions or hallucinations and understood the outcome of behavior.  He had sleep impairment secondary to both psychiatric symptoms and sleep apnea.  The Veteran did not have any inappropriate or obsessive/ritualistic behavior.  He indicated that he did not have panic attacks, or homicidal or suicidal thoughts.  He had good impulse control and was able to maintain minimum personal hygiene.  There was no memory impairment noted in the interview.

The examiner noted that, overall, the Veteran did not feel that the above symptoms caused occupational impairment.  He retired when he was 62 and then worked part time for another 2 years.  He had never been fired from a job.  He stated that work went well, that he had gotten along well with others, and that the main reason he retired was to take care of his wife. 

He stated that his symptoms primarily caused problems within his interpersonal relationships, in that he had difficulty feeling close to people.  The examiner found that, overall, the Veteran's symptoms are mild to moderate and appear to have caused mild social impairment and minimal occupational impairment.  The examiner opined that the Veteran's PTSD signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner assigned a GAF of 60.  Specifically, the examiner found that the Veteran did not have reduced reliability and productivity due to PTSD symptoms and that the Veteran's PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood or school.

Psychological consultation reports from a private provider who had treated the Veteran beginning in March 2011 reflected the diagnoses of severe PTSD and depressive disorder, NOS.  The examiner noted that the Veteran's PTSD symptoms continued to disrupt all areas of his life.  His sleep continued to be poor as he would wake up frequently during the night, and had nightmares.  The Veteran had attended multiple funerals which had triggered memories of being in combat and the friends he had lost.  He reported being short tempered with his daughters, and had recently had a breakdown with his daughter when he felt as if he were "going to pieces."  He continued to avoid crowds and isolated himself.  He indicated that his memory was getting worse, and he had to write things down or he would forget to do them.  He was still grieving the death of his wife and intended to ask his primary care doctor for anti-depressant medication.  The examiner opined that the Veteran was totally and permanently disabled and unemployable.  He was assigned a GAF score of 37.

A February 2014 VA examination reflected the diagnoses of PTSD and alcohol abuse in remission.  The examiner noted that the symptoms attributed to PTSD involved re-experiencing the trauma, avoidance reactions and hyperarousal.  Alcohol abuse symptoms were in remission.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  His daughter, son-in-law, and grandchild live in his home.  He reported getting into arguments with his daughter.  He had been in a relationship with his girlfriend for the past 4 years.  He worked for civil service for 15 years, and took an early retirement and worked for himself in produce for 6 years.  His last job was with Lowe's home improvement from 2000 to 2007, when he left work to take care of his sick wife.  He continued to report re-experiencing trauma, negative feelings, detachment reactions, avoidance behaviors, hypervigilance, chronic nervousness, irritability and poor behavioral controls.  He denied current suicidal or homicidal ideation.  He reported recurring nightmares, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, including the inability to experience happiness, satisfaction, or loving feelings.  The examiner noted that his symptoms included depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.

The Veteran submitted a DBQ for PTSD in July 2015.  The examiner noted that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  Symptoms associated with his service-connected PTSD included depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, and recent events, flattened affect, and difficulty adapting to stressful circumstances including work or work like setting.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent evaluation for his service-connected PTSD for the entire claim period.

The May 2011 VA examination reflected a fairly positive disability picture, showing that he had good relationships with family member and little occupational impairment.  However, psychiatric consultations from his private provider, who had been treating him since March 2011, revealed a more serious disability associated with his service-connected PTSD.  These records show that the Veteran was having nightmares, was isolating, lost his temper, and had memory issues.  

The Board notes that these records also reflected that the Veteran was diagnosed with depression.  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The private provider did not separate out the effects of his depression from his service-connected PTSD; therefore, the Board will consider all of his psychiatric symptoms to be service-connected.  

In addition, while a February 2014 VA examiner found that the Veteran's PTSD caused a level of disability associated with a 30 percent disability rating, the Veteran also had symptoms of re-experiencing trauma, negative feelings, detachment reactions, avoidance behaviors, hypervigilance, chronic nervousness, irritability and poor behavioral controls.  He had recurring nightmares, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, including the inability to experience happiness, satisfaction, or loving feelings.  The examiner noted that his symptoms included depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.

The July 2015 DBQ reflected the examiner's opinion that the Veteran met the criteria for a 50 percent disability rating. 

The Board thus finds that, overall, the Veteran's disability level due to PTSD more nearly approximates the criteria for a 50 percent disability rating. 

The GAF scores provided over the appeals period were 60, reflecting more moderate symptoms including flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning including having few friends, conflicts with peers or co-workers, and 37, reflecting impairment in reality testing or communication, including speech at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, including avoiding friends, neglecting family, and being unable to work.  GAF scores alone, however, are not dispositive.  Cline v. Shinseki, 26 Vet.App. 18, 28 (2012) (stating that GAF scores, while probative of the level of impairment caused by a mental disorder, 'are not dispositive of the proper level of disability'); Brambley v. Principi, 17 Vet.App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  The narratives contained in the evaluations are more detailed and explanatory, and therefore more probative evidence of the Veteran's psychological symptomatology and overall level of impairment.

While the Board has determined that the Veteran's PTSD warrants a 50 percent disability rating, the evidence does not support a higher rating of 70 percent.  Specifically, the Veteran PTSD has not resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has not symptoms as severe as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

The Board notes that the Veteran's private provider opined that he was totally and permanently disabled.  However, in the psychiatric consultations of record, the private provider noted the Veteran's significant physical disabilities.  It is unclear whether these were accounted for in the opinion.  In addition, the evidence of record does not support a finding that the Veteran meets the criteria for a 100 percent, or total, rating.  In order to meet the criteria for a 100 percent rating for PTSD, the evidence would need to show that it resulted in total occupational and social impairment.  The evidence does not support such a finding.  The Veteran has been able to maintain relationships throughout the appeals period.  In addition, there is no evidence that he has exhibited such severe symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As such, a rating in excess of 50 percent for the Veteran's PTSD, at any time over the appeals period, is not warranted.  The above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.


ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The Veteran contends that he is unemployable due to his service-connected PTSD.  The Board notes that the Veteran is additionally service-connected for diabetes mellitus, type II, peripheral neuropathy of the lower extremities, hypertension, lumbosacral strain, tinnitus associated with right ear hearing loss, residual scalp laceration, residual neck lipoma excision scar, appendectomy scar, and right ear hearing loss.  

As opinions have not been obtained to specifically address the level of occupational impairment caused by these service-connected disabilities, on remand, such examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA is obliged to provide an examination when medical evidence is too equivocal or lacking in specificity to support a decision on the merits.)

The issue of entitlement to an extraschedular rating for PTSD is inextricably intertwined with the issue of entitlement to a TDIU, as a medical opinion addressing whether the Veteran's service-connected disabilities render him unemployable is potentially relevant to the issue of whether the Veteran's PTSD presents an exceptional or unusual disability picture involving marked interference with employment.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the impact that his service-connected disabilities have on his employability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.
 
The examiner is to comment on the occupational impairment caused by the Veteran's service-connected disabilities.  In particular, the examiner is to comment on the occupational impairment caused by his service-connected disabilities individually and collectively.  In providing the requested determination, the examiner must consider the capacity for employment, caused solely by the Veteran's service-connected disabilities (PTSD, diabetes mellitus, type II, peripheral neuropathy of the lower extremities, hypertension, lumbosacral strain, tinnitus associated with right ear hearing loss, residual scalp laceration, residual neck lipoma excision scar, appendectomy scar, and right ear hearing loss) as distinguished from any nonservice-connected physical or mental condition.  Consideration must be given to the Veteran's education, special training, and previous work experience.

The examination report must include a complete rationale for all opinions expressed.  

2.  Adjudicate the issue of entitlement to a TDIU.  Although the AOJ addressed the issue of entitlement to a TDIU in the April 2014 supplemental statement of this case, this was impermissible under 38 C.F.R. § 19.31 as the AOJ had never previously addressed the issue of entitlement to a TDIU in a rating action or a statement of the case.  After adjudication of the issue of entitlement to a TDIU in a rating action, the issue should only be returned to the Board if the Veteran perfects a timely appeal.

3.  Readjudicate the remaining issues on appeal.  
If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


